Case 4:19-cv-00860-RWS-KPJ Document 41 Filed 10/09/20 Page 1 of 2 PageID #: 365




                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  Shawn Jaffer, individually and on behalf of all
  others similarly situated;
           Plaintiff,

  v.                                                    Civil Action No: 4:19-cv-00860-RWS-KPJ

  Kelly M. Davis & Associates, LLC and
  Elevated Roofing, LLC,
          Defendant(s)

                JOINT MOTION TO EXTEND DEADLINE FOR
           SUBMITTING DOCUMENTS FOR RESOLUTION OF CLAIMS

        All parties by and through their undersigned counsel, hereby submit this Joint

 Motion to Extend the Deadline for finalizing and executing settlement and dismissal

 documents. Plaintiff and all Defendants have reached a settlement of this case and are

 presently finalizing and executing the settlement and dismissal documents, but the Court’s

 current deadline for filing the dismissal documents of October 12, 2020, does not provide

 enough time to complete the settlement. In addition, Defendants’ attorney, John Browning,

 has been appointed to the Fifth Court of Appeals, and his departure has caused a delay in

 finalizing the settlement documents.

        Therefore, the parties respectfully request the court extend the deadline an

 additional thirty (30) days to execute the necessary settlement paperwork and file the

 appropriate dismissal documents with the Court.




                                                    1
Case 4:19-cv-00860-RWS-KPJ Document 41 Filed 10/09/20 Page 2 of 2 PageID #: 366




 Respectfully Submitted,



  /s/ Shawn Jaffer                               /s/ Jacob Sparks
  Shawn Jaffer                                   JACOB SPARKS
  State Bar No. 24107817                         State Bar No. 24066126
  Shawn Jaffer Law Firm PLLC                     SPENCER FANE, LLP
  Email: shawn@jaffer.law                        jsparks@spencerfane.com
  13601 Preston Rd, Suite E750                   5700 Granite Parkway, Ste. 650
  Dallas, TX 75240                               Plano, Texas 75024
  Telephone: (214) 210-0730                      (972) 324-0320 (Telephone)
  Facsimile: (214) 594-6100                      (972) 324-0301 (Telecopier)
  Attorneys for Plaintiff                        Attorneys for Defendant




                             CERTIFICATE OF SERVICE

        I hereby certify that on October 9, 2020, a copy of the foregoing was electronically

 filed with the Clerk of the Court, United States District Court for the Eastern District of

 Texas and served via CM/ECF upon all parties of record.


                                                          /s/ Jacob Sparks
                                                          Jacob Sparks




                                             2
                                                                                   DA 1612078.1
